42 F.3d 1391
74 A.F.T.R.2d (RIA) 94-7384, 95-1 USTC  P 50,158
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Larry G. SOLOMON, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 94-1402.
United States Court of Appeals, Seventh Circuit.
Submitted Nov. 3, 1994.*Decided Nov. 30, 1994.

Before PELL, COFFEY and EASTERBROOK, Circuit Judges.

ORDER

1
Larry G. Solomon failed to report to the Internal Revenue Service income from wages and interest, and an early distribution from a retirement account, claiming to be a citizen of the State of Illinois and not of the United States of America, and therefore earning no income subject to a federal tax.  The tax court granted summary judgment for the Commissioner.  Solomon appeals and we affirm and impose sanctions.


2
Solomon's brief raises a standard "tax protester" argument.  In the past, we have held such arguments patently frivolous and imposed sanctions.  See, e.g., United States v. Hilgeford, 7 F.3d 1340 (7th Cir.1993);  Miller v. United States, 868 F.2d 236, 242 (7th Cir.1989);  Coleman v. Commissioner of Internal Revenue, 791 F.2d 68, 69 (7th Cir.1986).  We have also specifically rejected the contention that citizens of the states are not citizens of the United States for tax purposes.  Hilgeford, 7 F.3d at 1342;  United States v. Sloan, 939 F.2d 499, 500-01 (7th Cir.1991), cert. denied, 112 S. Ct. 940 (1992).


3
The Commissioner asks for $1,500 in sanctions for Solomon's abuse of process, culminating in this frivolous appeal.  See Fed.R.App.P. 38.  Solomon had reasonable notice that he may be sanctioned, and responded to the Commissioner's request in his reply brief.  Accordingly, we AFFIRM the tax court's decision and SANCTION Solomon $1,500 in damages in lieu of attorney's fees.  See, e.g., Miller, 868 F.2d at 242;  McLaughlin v. Commissioner of I.R.S., 832 F.2d 986, 988 (7th Cir.1987);  Granado v. Commissioner, 792 F.2d 91, 94 (7th Cir.1984), cert. denied, 480 U.S. 920 (1987).


4
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).  No such statement having been filed, the appeal is submitted on the briefs and record